Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowable over the arts of record.  This is because the arts or record do not teach or disclose the circuit and method as recited in claims 1, 12 and 19, as follow:
Claim 1:
“…a gating circuit coupled to the memory;
a first port coupled to the gating circuit and adapted to be coupled to an external device;
a path selector having an input adapted to be coupled to an automatic test equipment (ATE) and an output; and
the gating circuit having an input coupled to the output of the path selector and comprising a plurality of clock gates, the gating circuit configured to enable at least one clock gate in the gating circuit to enable memory access by the external device”, in combination with the other limitations of the based claim.

Claim 12:
“...a path selector thaChaving a decoder, a multiplexer, and an output, the path selector configured to receives a control signal from automatic test equipment (ATE) , an output of the decoder coupled to drive the multiplexer, the path selector configured to generates in response to the control signal, using the decoder and the multiplexer, an output signal that indicates which of the-a plurality of data paths is selected; and 
a gating circuit having an input coupled to the output of the path selector and comprising a plurality of clock gates, the clock gates configured to enable at least one of the plurality of logic endpoints to access the memory via the selected data paths in response to the input”, in combination with the other limitations of the based claim.

Claim19:
“…receiving a control signal from automatic test equipment (ATE) to control data access to data paths that are operatively coupled between a plurality of memory instances and a plurality of logic endpoints;
generating an output signal that indicates which of the data paths is selected in response to the control signal;
enabling at least one clock gate in a gating circuit to control which of the selected data paths are to be accessed by at least one of the plurality of logic endpoints in response to the output signal; and
accessing at least one of the plurality of memory instances, by the at least one of the plurality of logic endpoints, via the selected data paths enabled by the enabling”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/PHUNG M CHUNG/            Primary Patent Examiner, Art Unit 2111